 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       LISA DEE LEACH,                                No. 2:18-cv-02001 AC
12                       Plaintiff,
13            v.                                        ORDER
14       COMMISSIONER OF SOCIAL
         SECURITY,
15
                         Defendant.
16

17

18           Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

19   (“Commissioner”), denying her application for disability insurance benefits (“DIB”) under

20   Title II of the Social Security Act (“the Act”), 42 U.S.C. §§ 401-34.1 For the reasons that follow,

21   plaintiff’s motion for summary judgment will be DENIED, and defendant’s cross-motion for

22   summary judgment will be GRANTED.

23   ////

24   ////

25   ////

26
     1
      DIB is paid to disabled persons who have contributed to the Disability Insurance Program, and
27   who suffer from a mental or physical disability. 42 U.S.C. § 423(a)(1); Bowen v. City of New
     York, 476 U.S. 467, 470 (1986).
28
                                                       1
 1                                   I. PROCEDURAL BACKGROUND
 2            Plaintiff applied for DIB on February 14, 2014. Administrative Record (“AR”) 204-10.2
 3   The disability onset date was alleged to be August 1, 2013. AR 204. The application was
 4   disapproved initially and on reconsideration. AR 133-38, 140-45. On August 3, 2016, ALJ
 5   Sheila Walters presided over the hearing on plaintiff’s challenge to the disapprovals. AR 65-102
 6   (transcript). Plaintiff, who appeared with counsel, was present and testified at the hearing.
 7   AR 67. Lorian Hyatt, a Vocational Expert (“VE”), also testified at the hearing. Id.
 8            On December 20, 2016, the ALJ found plaintiff “not disabled” under Sections 216(i) and
 9   223(d) of Title II of the Act, 42 U.S.C. §§ 416(i), 423(d). AR 46-59 (decision). On May 17,
10   2018, the Appeals Council denied plaintiff’s request for review, leaving the ALJ’s decision as the
11   final decision of the Commissioner of Social Security. AR 1-7.
12            Plaintiff filed this action on July 20, 2018. ECF No. 1; see 42 U.S.C. § 405(g). The
13   parties consented to the jurisdiction of the magistrate judge. ECF Nos. 6, 8. The parties’ cross-
14   motions for summary judgment, based upon the Administrative Record filed by the
15   Commissioner, have been fully briefed. ECF Nos. 15 (plaintiff’s summary judgment motion), 21
16   (Commissioner’s summary judgment motion), 22 (reply).
17                                     II. FACTUAL BACKGROUND
18            Plaintiff was born in 1961, and accordingly was, at age 52, a person closely approaching
19   advanced age under the regulations, 3 when she filed her application. AR 70. Plaintiff has at least
20   a high school education and can communicate in English. AR 71-72.
21                                       III. LEGAL STANDARDS
22            The Commissioner’s decision that a claimant is not disabled will be upheld “if it is
23   supported by substantial evidence and if the Commissioner applied the correct legal standards.”
24   Howard ex rel. Wolff v. Barnhart, 341 F.3d 1006, 1011 (9th Cir. 2003). “‘The findings of the
25   Secretary as to any fact, if supported by substantial evidence, shall be conclusive . . ..’” Andrews
26   v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995) (quoting 42 U.S.C. § 405(g)).
27
     2
         The AR is electronically filed at ECF Nos. 11.3 to 11.54 (AR 1 to 3980).
28   3
         See 20 C.F.R. § 404.1563(d).
                                                        2
 1          Substantial evidence is “more than a mere scintilla,” but “may be less than a
 2   preponderance.” Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012). “It means such
 3   evidence as a reasonable mind might accept as adequate to support a conclusion.” Richardson v.
 4   Perales, 402 U.S. 389, 401 (1971) (internal quotation marks omitted). “While inferences from the
 5   record can constitute substantial evidence, only those ‘reasonably drawn from the record’ will
 6   suffice.” Widmark v. Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006) (citation omitted).
 7   Although this court cannot substitute its discretion for that of the Commissioner, the court
 8   nonetheless must review the record as a whole, “weighing both the evidence that supports and the
 9   evidence that detracts from the [Commissioner’s] conclusion.” Desrosiers v. Secretary of HHS,
10   846 F.2d 573, 576 (9th Cir. 1988); Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985) (“The
11   court must consider both evidence that supports and evidence that detracts from the ALJ’s
12   conclusion; it may not affirm simply by isolating a specific quantum of supporting evidence.”).
13          “The ALJ is responsible for determining credibility, resolving conflicts in medical
14   testimony, and resolving ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th
15   Cir. 2001). “Where the evidence is susceptible to more than one rational interpretation, one of
16   which supports the ALJ’s decision, the ALJ’s conclusion must be upheld.” Thomas v. Barnhart,
17   278 F.3d 947, 954 (9th Cir. 2002). However, the court may review only the reasons stated by the
18   ALJ in his decision “and may not affirm the ALJ on a ground upon which he did not rely.” Orn
19   v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007); Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir.
20   2003) (“It was error for the district court to affirm the ALJ’s credibility decision based on
21   evidence that the ALJ did not discuss”).
22          The court will not reverse the Commissioner’s decision if it is based on harmless error,
23   which exists only when it is “clear from the record that an ALJ’s error was ‘inconsequential to the
24   ultimate nondisability determination.’” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 885 (9th Cir.
25   2006) (quoting Stout v. Commissioner, 454 F.3d 1050, 1055 (9th Cir. 2006)); see also Burch v.
26   Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).
27   ////
28   ////
                                                        3
 1                                         IV. RELEVANT LAW
 2           Disability Insurance Benefits are available for every eligible individual who is “disabled.”
 3   42 U.S.C. §§ 402(d)(1)(B)(ii). Plaintiff is “disabled” if she is “‘unable to engage in substantial
 4   gainful activity due to a medically determinable physical or mental impairment . . . .’” Bowen v.
 5   Yuckert, 482 U.S. 137, 140 (1987) (quoting identically worded provisions of 42 U.S.C.
 6   §§ 423(d)(1)(A), 1382c(a)(3)(A)).
 7           The Commissioner uses a five-step sequential evaluation process to determine whether an
 8   applicant is disabled and entitled to benefits. 20 C.F.R. § 404.1520(a)(4); Barnhart v. Thomas,
 9   540 U.S. 20, 24-25 (2003) (setting forth the “five-step sequential evaluation process to determine
10   disability” under Title II and Title XVI). The following summarizes the sequential evaluation:
11                   Step one: Is the claimant engaging in substantial gainful activity? If
                     so, the claimant is not disabled. If not, proceed to step two.
12
     20 C.F.R. § 404.1520(a)(4)(i), (b).
13
                     Step two: Does the claimant have a “severe” impairment? If so,
14                   proceed to step three. If not, the claimant is not disabled.
15   Id. § 404.1520(a)(4)(ii), (c).
16                   Step three: Does the claimant’s impairment or combination of
                     impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404,
17                   Subpt. P, App. 1? If so, the claimant is disabled. If not, proceed to
                     step four.
18
     Id. § 404.1520(a)(4)(iii), (d).
19
                     Step four: Does the claimant’s residual functional capacity make him
20                   capable of performing his past work? If so, the claimant is not
                     disabled. If not, proceed to step five.
21
     Id. § 404.1520(a)(4)(iv), (e), (f).
22
                     Step five: Does the claimant have the residual functional capacity
23                   perform any other work? If so, the claimant is not disabled. If not,
                     the claimant is disabled.
24

25   Id. § 404.1520(a)(4)(v), (g).
26           The claimant bears the burden of proof in the first four steps of the sequential evaluation
27   process. 20 C.F.R. § 404.1512(a) (“In general, you have to prove to us that you are blind or
28   disabled”); Bowen, 482 U.S. at 146 n.5. However, “[a]t the fifth step of the sequential analysis,
                                                        4
 1   the burden shifts to the Commissioner to demonstrate that the claimant is not disabled and can
 2   engage in work that exists in significant numbers in the national economy.” Hill v. Astrue, 698
 3   F.3d 1153, 1161 (9th Cir. 2012); Bowen, 482 U.S. at 146 n.5.
 4                                      V. THE ALJ’s DECISION
 5          The ALJ made the following findings:
 6
                   1. The claimant meets the insured status requirements of the Social
 7                 Security Act through December 31, 2018.
 8                 2. [Step 1] The claimant has not engaged in substantial gainful
                   activity since August 1, 2013, the alleged onset date (20 CFR
 9                 404.1571 et seq.).
10                 3. [Step 2] The claimant has the following severe impairments:
                   obesity, bilateral carpal tunnel syndrome (CTS) status post carpal
11                 tunnel release surgeries, degenerative disc disease of the lumbar
                   spine, degenerative joint disease of the knees, chronic obstructive
12                 pulmonary disease (COPD)/asthma, neuropathy in the bilateral lower
                   extremities, and history of hyperthyroidism status post radioiodine
13                 treatment with resulting hypothyroidism (20 CFR 404.1520(c)).
14                 4. [Step 3] The claimant does not have an impairment or combination
                   of impairments that meets or medically equals the severity of one of
15                 the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
                   (20 CFR 404.1520(d), 404.1525 and 404.1526).
16
                   5. [Residual Functional Capacity (“RFC”)] After careful
17                 consideration of the entire record, the undersigned finds that the
                   claimant has the residual functional capacity to perform sedentary
18                 work as defined in 20 CFR 404.1567(a) except she can lift and carry
                   five pounds frequently and ten pounds occasionally. She is able to sit
19                 for about six hours in an eight-hour workday. She is able to stand
                   and/or walk for two hours in an eight-hour workday. She is precluded
20                 from climbing ladders, ropes and scaffolds. She is precluded from
                   working around hazards, such as unprotected heights, machinery and
21                 dangerous equipment. She is limited to occasional climbing of ramps
                   and stairs. She is limited to occasional balancing, stooping, kneeling,
22                 crouching and crawling. She should avoid concentrated exposure to
                   extreme cold, fumes, odors, dusts, smoke, gases and poor ventilation.
23                 She must be permitted to change positions from sitting to standing
                   and vice versa every ½ hour, but she is able to remain at the
24                 workstation while doing so.
25                 6. [Step 4] The claimant is capable of performing past relevant work
                   as a telephone receptionist (DOT# 235.662-022). This work does not
26                 require the performance of work-related activities precluded by the
                   claimant’s residual functional capacity (20 CFR 404.1565).
27

28
                                                      5
 1                  7. The claimant has not been under a disability, as defined in the
                    Social Security Act, from August 1, 2013, through the date of this
 2                  decision (20 CFR 404.1520(f)).
 3   AR 48-59. As noted, the ALJ concluded that plaintiff was “not disabled” under Title II of the

 4   Act. AR 59.

 5                                             VI. ANALYSIS

 6           Plaintiff argues that (1) the Appeals Council improperly rejected later-submitted evidence,

 7   (2) the ALJ improperly discounted plaintiff’s testimony as to the severity of her symptoms,

 8   (3) the ALJ improperly discounted the lay witness testimony of plaintiff’s husband, and (4) the

 9   ALJ erred at Step 4 by finding plaintiff could perform certain past relevant work. ECF No. 15 at

10   9-20.

11           A. Additional Evidence Submitted to the Appeals Council

12           Plaintiff argues that the Commissioner erred by rejecting a psychological examination by

13   Dr. Sylvia Torrez, which plaintiff submitted after the ALJ issued her decision, as part of

14   plaintiff’s application for Appeals Council review.

15           As of the date of the Appeals Council’s denial of review in this case, and as relevant, the

16   Appeals Council “will review a case if . . . [s]ubject to paragraph (b) of this section, the Appeals

17   Council receives additional evidence that is new, material, and relates to the period on or before

18   the date of the hearing decision, and there is a reasonable probability that the additional evidence

19   would change the outcome of the decision.” 20 C.F.R. § 404.970(a)(5) (effective Jan. 17, 2017).4

20   Paragraph (b) provides that the Appeals Council “will only consider additional evidence” if

21   claimants “show good cause” for not offering the evidence earlier. 20 C.F.R. § 404.970(b)

22   (effective Jan. 17, 2017). However, in this case, because the Commissioner updated the

23   regulations while plaintiff’s appeal was pending, see footnote 4, the Commissioner waived the

24   4
       This current amended version of the regulation was made effective on January 17, 2017, and
25   compliance was required by May 1, 2017. 81 Fed. Reg. 90,987 (Dec. 16, 2016), available at 2016
     WL 7242991. Like most courts, this court applies the amended regulations to Appeals Council
26   decisions issued after the compliance date of May 1, 2017. See Bisbee v. Berryhill, No. 18-CV-
     0731 SMV, 2019 WL 1129459, at *3 n.4 (D.N.M. Mar. 12, 2019) (collecting cases). As the
27   Appeals Council issued its denial in this case on May 17, 2018, the court applies the current
     amended regulations here.
28
                                                        6
 1   “good cause” requirement for plaintiff’s application, AR 32-33 (Appeals Council letter).5
 2   Nevertheless, as specified in the Appeals Council’s letter, plaintiff was still required to show that
 3   the additional evidence was “new and material, relates to the period at issue, and shows a
 4   reasonable probability of changing the outcome of the hearing decision.” AR 33; see 20 C.F.R.
 5   § 404.970(a)(5).
 6          In August 2017, plaintiff submitted a report and medical source statement by Dr. Torrez
 7   containing the findings and opinions from her June 12, 2017 psychological evaluation of plaintiff.
 8   AR 17-28. Therein, Dr. Torrez summarized plaintiff’s self-reported psychosocial history and
 9   diagnosed her with Major Depressive Disorder. AR 17-22. In her medical source statement, Dr.
10   Torrez checked boxes indicating that plaintiff was “Not Significantly Limited” or was “Mildly
11   Limited” in all of the listed mental impairment functional areas, except for four functions in
12   which she was “Moderately Limited.” AR 24-26.
13          In its May 17, 2018 letter denying review, the Appeals Council stated:
14                  You submitted medical records from Silva Torrez [sic], Psy.D. dated
                    June 12, 2017 through June 29, 2017 (13 pages). The Administrative
15                  Law Judge decided your case through December 20, 2016. This
                    additional evidence does not relate to the period at issue. Therefore,
16                  it does not affect the decision about whether you were disabled
                    beginning on or before December 20, 2016.
17

18   AR 2. Plaintiff argues that although Dr. Torrez’s examination was conducted outside the period
19   at issue, it provides “vital support for the evidence already in the record from the relevant time
20   period indicating Plaintiff has had a severe mental impairment for many years.” ECF No. 15 at
21   10. The only record evidence plaintiff cites in support of this argument is a May 13, 2014
22   psychological evaluation by consultative examiner Dr. Randy Kolin. AR 1038-42; ECF No. 22 at
23   3. Dr. Kolin had also diagnosed plaintiff with Major Depressive Disorder, but had rated plaintiff
24   as having only “mild” limitations in cognitive and social functioning. AR 1041. Based on Dr.
25
     5
26     Therefore, the Appeals Council was required to consider the additional evidence plaintiff
     submitted, and that “consideration” is subject to review by this court. See West v. Berryhill, 2019
27   WL 362259, at *5 (D. Haw. Jan. 29, 2019) (“Section 404.970(b) requires the Appeals Council to
     consider additional evidence if good cause is shown, and, here, the Appeals Council found good
28   cause,” as stated in a letter to the claimant).
                                                        7
 1   Kolin’s opinion and the consistent opinions of the State agency reviewing physicians, the ALJ
 2   found that plaintiff’s mental impairments (depressive disorder and anxiety disorder) were not
 3   severe. AR 49-50.
 4          The court concludes that, while the new evidence from Dr. Torrez relates to a condition—
 5   depression—considered by the ALJ, it does not relate to the time period under consideration. Dr.
 6   Torrez’s assessment took place six months after the ALJ’s decision in this case, and there is no
 7   indication in the report that it addresses plaintiff’s functioning prior to December 20, 2016, the
 8   date of the ALJ’s decision. Evidence from outside of the period between the alleged onset date
 9   and the date of the ALJ’s determination is irrelevant to the extent that it does not address
10   claimant’s medical status during that period. See Fair v. Bowen, 885 F.2d 597, 600 (9th Cir.
11   1989). Plaintiff provides no argument as to how Dr. Torrez’s evaluation bears upon Dr. Kolnin’s
12   report three years earlier, nor does she cite portions of the report that might demonstrate that Dr.
13   Torrez was addressing plaintiff’s functional ability at any time other than the date of the
14   evaluation, well beyond the period at issue. The Commissioner did not err in rejecting Dr.
15   Torrez’s report.
16          B. Consideration of Plaintiff’s Subjective Testimony
17          Next, plaintiff argues that the ALJ improperly discounted plaintiff’s testimony regarding
18   the severity of her symptoms without giving clear and convincing reasons for doing so. The
19   Ninth Circuit has summarized the ALJ’s task with respect to assessing a claimant’s credibility as
20   follows:
21                  To determine whether a claimant’s testimony regarding subjective
                    pain or symptoms is credible, an ALJ must engage in a two-step
22                  analysis. First, the ALJ must determine whether the claimant has
                    presented objective medical evidence of an underlying impairment
23                  which could reasonably be expected to produce the pain or other
                    symptoms alleged. The claimant, however, need not show that her
24                  impairment could reasonably be expected to cause the severity of the
                    symptom she has alleged; she need only show that it could
25                  reasonably have caused some degree of the symptom. Thus, the ALJ
                    may not reject subjective symptom testimony . . . simply because
26                  there is no showing that the impairment can reasonably produce the
                    degree of symptom alleged.
27
                    Second, if the claimant meets this first test, and there is no evidence
28                  of malingering, the ALJ can reject the claimant’s testimony about the
                                                       8
 1                  severity of her symptoms only by offering specific, clear and
                    convincing reasons for doing so.
 2

 3   Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007) (citations and quotation marks

 4   omitted).

 5          “The clear and convincing standard is the most demanding required in Social Security

 6   cases.” Moore v. Comm’r of Soc. Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002). “At the same

 7   time, the ALJ is not required to believe every allegation of disabling pain, or else disability

 8   benefits would be available for the asking[.]” Molina, 674 F.3d at 1112 (citation omitted). “The

 9   ALJ must specifically identify what testimony is credible and what testimony undermines the

10   claimant’s complaints.” Valentine v. Comm’r of Soc. Sec. Admin., 574 F.3d 685, 693 (9th Cir.

11   2009) (quoting Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999)). In

12   weighing a claimant’s credibility, an ALJ may consider, among other things, “inconsistencies

13   either in [claimant’s] testimony or between [her] testimony and [her] conduct, [claimaint’s] daily

14   activities, [her] work record, and testimony from physicians and third parties concerning the

15   nature, severity, and effect of the symptoms of which [claimant] complains.” Thomas v.

16   Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002) (alterations in original). “If the ALJ’s credibility

17   finding is supported by substantial evidence in the record, [the court] may not engage in second-

18   guessing.” Id. at 959. However, “an ALJ may not reject a claimant’s subjective complaints

19   based solely on a lack of medical evidence to fully corroborate the alleged severity of pain.”

20   Burch v. Barnhart, 400 F.3d 676, 680 (9th Cir. 2005).

21          Plaintiff testified to disabling limitations caused by bilateral carpal tunnel syndrome

22   (“CTS”), chronic lower back pain, osteoarthritis in both knees, peripheral neuropathy, thyroid

23   disorders, chronic obstructive pulmonary disease (“COPD”) and asthma, and obesity. The ALJ

24   found that plaintiff’s medically determinable impairments could reasonably be expected to cause

25   the alleged symptoms but that plaintiff’s statements concerning the intensity, persistence and

26   limiting effects of these symptoms “are not entirely consistent with” the medical and other record

27   evidence. AR 57. The ALJ devoted six pages to evaluating plaintiff’s subjective complaints,

28   methodically addressing each of plaintiff’s impairments. AR 51-57. In doing so, the ALJ
                                                        9
 1   provided several legally sufficient reasons for discounting plaintiff’s testimony.
 2          The ALJ properly relied on clinical examinations showing good range of motion and
 3   abilities following plaintiff’s CTS surgeries; normal examinations regarding plaintiff’s respiratory
 4   issues; repeated documentation of plaintiff’s ability to walk normally; generally conservative
 5   treatment of her conditions through physical therapy, anti-inflammatory drugs, and other
 6   medication; decrease in pain and signs of improvement or stabilization through treatment; the fact
 7   that plaintiff had reported the same severity of neuropathy before the alleged onset date; and that
 8   plaintiff reported daily activities consistent with a sedentary level of exertion. See Tommasetti v.
 9   Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008) (evidence that claimant “responded favorably to
10   conservative treatment” is inconsistent with plaintiff’s reports of disabling pain); Gregory v.
11   Bowen, 844 F.2d 664, 667 (9th Cir. 1988) (substantial evidence supported ALJ’s finding that
12   claimant was not disabled where her condition remained constant for a number of years and she
13   had worked during that time); Molina, 674 F.3d at 1112 (“ALJ may consider inconsistencies
14   either in the claimant’s testimony or between the testimony and the claimant’s conduct”); Burch,
15   400 F.3d at 681 (“if a claimant engages in numerous daily activities involving skills that could be
16   transferred to the workplace, the ALJ may discredit the claimant’s allegations upon making
17   specific findings relating to those activities”); Thomas, 278 F.3d at 958-59 (ALJ may rely on
18   inconsistencies between plaintiff’s testimony and testimony from physicians concerning nature,
19   severity, and effect of plaintiff’s symptoms).
20          Moreover, the ALJ did not entirely discredit plaintiff’s allegations regarding any of her
21   impairments, instead assigning plaintiff an extremely limited RFC of less-than-sedentary work
22   with numerous additional limitations based on the credible portions of her testimony. See, e.g.,
23   AR 53 (noting limitations in light of CTS surgical history), 54-55 (noting limitations based on
24   chronic lumbar and knee tenderness, painful lumbar and knee range of motion, and moderately
25   controlled pain), 55 (noting limitations based on neuropathic symptoms), 56 (noting limitations
26   based on symptoms secondary to thyroid medication adjustments; and limitations to avoid
27   exacerbating respiratory symptoms). Because the ALJ provided clear and convincing reasons for
28   discounting plaintiff’s subjective complaints, there was no error.
                                                       10
 1          C. Consideration of the Lay Witness Testimony
 2          Plaintiff also argues that the ALJ erred by discounting the written testimony of plaintiff’s
 3   husband, Jeff Leach. The court concurs with the ALJ that Mr. Leach’s statements (AR 248-56)
 4   were duplicative of plaintiff’s own subjective claims and properly discounted them for the same
 5   reasons she discounted plaintiff’s claims. AR 57, 248–56; see Valentine v. Astrue, 574 F.3d 685,
 6   694 (9th Cir. 2009) (an ALJ may reject lay witness testimony if it is based on or similar to a
 7   claimant’s testimony that has been properly discounted).
 8          D. Step 4: Plaintiff’s Ability to Perform Past Relevant Work
 9          Finally, plaintiff presents two arguments as to why the ALJ should have found her unable
10   to perform past relevant work at Step 4. First, plaintiff contends that the ALJ erred by finding
11   that plaintiff could perform past work as a telephone receptionist because answering phones was
12   only one aspect of a past “combination job” that she held. Leaving aside the Commissioner’s
13   position that plaintiff waived this argument by not raising it before the agency, the court find’s
14   plaintiff’s argument unsupported by the record evidence.
15          “Composite jobs have significant elements of two or more occupations and, as such, have
16   no counterpart in the DOT.” Social Security Ruling 82-61, available at 1982 WL 31387.
17   “Generally, an ALJ may not find a claimant capable of performing his or her past relevant job, if
18   the claimant is not capable of performing all of the duties of that job.” Armstrong v. Sullivan,
19   814 F. Supp. 1364, 1372 (W.D. Tex. 1993) (emphasis in original). Plaintiff argues that her work
20   as a telephone receptionist was a temporary part of a more demanding job as a cashier, and the
21   ALJ improperly treated it as a stand-alone position.
22          Upon careful consideration of the hearing transcript and plaintiff’s work-history records,
23   the court concludes that plaintiff did not work a composite cashier/telephone receptionist job as
24   she now contends. Rather, the record shows that plaintiff worked as a cashier at Home Depot
25   from 2005 until her first carpal tunnel surgery in April 2013. AR 77. When she returned, she
26   worked a “modified work schedule” in which she “sat and answered phones” in Home Depot’s
27   “phone center” for about four weeks. AR 78. After returning from her second carpal tunnel
28   surgery, in June 2013, plaintiff continued working in the phone center for about a month, “doing
                                                       11
 1   what the person in a phone center usually does.” AR 78-79, 96. Plaintiff testified that, in total,
 2   she worked in the phone center for approximately three months. AR 79. The vocational expert
 3   (“VE”) opined that plaintiff had worked long enough in the phone center position for it to qualify
 4   as past relevant work as a telephone receptionist, DOT 235.662-022, a sedentary occupation with
 5   an SVP of 3. AR 97 (noting that SVP of 3 requires over one month, up to and including three
 6   months of experience). The court has found, and plaintiff identifies, nothing in the record to
 7   indicate that plaintiff performed both cashier and telephone receptionist duties simultaneously.
 8   Plaintiff’s testimony establishes that she worked a separate job as a telephone receptionist, albeit
 9   for a short while. The ALJ therefore properly found that role constituted past relevant work.
10            Plaintiff’s second Step-4 argument is that the ALJ erred by failing to include any
11   manipulative limitations in plaintiff’s RFC or the hypotheticals to the VE, despite finding at Step
12   2 that plaintiff’s bilateral CTS was a severe impairment. Specifically, plaintiff contends that the
13   ALJ’s decision is internally inconsistent because “either the carpal tunnel syndrome significantly
14   limits Plaintiff’s ability to do basic work activities or it is not a severe impairment.” ECF No. 15
15   at 18.
16            It is true that in order to qualify as a “severe” impairment, the impairment must
17   significantly limit one’s ability to perform basic work activities. 20 C.F.R. § 404.1521 (2016).
18   “If an ALJ finds a severe impairment at step two, that impairment must be considered in the
19   remaining steps of the sequential analysis.” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219,
20   1228 (9th Cir. 2009) (citing 20 C.F.R. §§ 404.1523, 416.923) (emphasis added). However, “the
21   ALJ was not required to include limitations in Plaintiff’s residual functional capacity simply
22   because she determined that carpal tunnel syndrome was a severe impairment at step two.” Baka
23   v. Berryhill, No. 17-CV-06114-SK, 2018 WL 6267853, at *8 (N.D. Cal. Nov. 8, 2018). “[T]he
24   step-two inquiry is a de minimis screening device to dispose of groundless claims.” Smolen v.
25   Chater, 80 F.3d 1273, 1290 (9th Cir. 1996). “[T]he ALJ is not required, as a matter of law, to
26   include all the limitations from the impairments the ALJ deems to be severe at step two in the
27   ALJ’s final RFC analysis.” Gunderson v. Astrue, 371 Fed. Appx. 807, 809 (9th Cir. 2010)
28   (unpublished); see Bray, 554 F.3d at 1228-29 (rejecting plaintiff’s argument that a severe
                                                        12
 1   impairment by definition inhibits performing basic work activities, and the ALJ’s RFC did not
 2   capture that limitation).
 3          In her RFC assessment, the ALJ considered the medical evidence of plaintiff’s CTS,
 4   found that plaintiff responded well to surgical intervention, and explicitly found that plaintiff
 5   therefore had no manipulative limitations. AR 53, 57. Accordingly, there was no error in
 6   omitting manipulative limitations from plaintiff’s ultimate RFC or the hypotheticals to the VE.
 7                                           VII. CONCLUSION
 8          For the reasons set forth above, IT IS HEREBY ORDERED that:
 9          1. Plaintiff’s motion for summary judgment (ECF No. 15), is DENIED;
10          2. The Commissioner’s cross-motion for summary judgment (ECF No. 21), is
11   GRANTED;
12          3. The Clerk of the Court shall enter judgment for defendant, and close this case.
13   DATED: September 3, 2019
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       13
